DETAILED ACTION
	This office action is for the examination of reissue application 16/533,895 filed on August 7, 2019, of US Patent 9,739,660 (hereinafter “the 660 patent”), responsive to amendments and arguments filed on July 19, 2022 in response (“the Response”) to the Non-Final rejection mailed on April 29, 2022.   The ‘660 patent issued with claims 1-20.  In the preliminary amendments filed with the reissue application, Applicant amended claim 1, cancelled claims 2-19, and added new claims 20-38.  In the Response, Applicant amended claims 1, 21, 24, 29, 31, 33, 35 and cancelled claims 20, 34, 38.  Claims 1, 20-33, and 35-37 are pending.

Allowable Subject Matter
	Claims 1, 20-33, and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: when considered in combination with all of the other limitations of the claims, the prior art of record does not teach a difference amplifier with a reset transistor connected between the floating node and the output node, wherein the reset transistor comprises: a body node connected to the output node; a gate node configured to receive a reset signal; a source node directly connected to the output node; and a drain node directly connected to the floating node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees: 
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992